Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-136567, filed on 07/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020, 7/26/2021, 12/30/2021, and 07/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Pat 9659744), further in view of Onishi (US Pub 20190080445 A1).
Regarding claim 1, Tsuno discloses a charged particle beam apparatus that acquires an image of a sample (Fig 1); a computer system that includes one or more processors (Col 7, lines 19-30: The operating system is made up of: an analysis and display unit 117 including a display portion for displaying the result of analysis by the detection signal processing unit 115 and the image formation unit 116; and a control parameter setting unit 118 for the control system including an operating interface) and is configured to be communicable with the charged particle beam apparatus (Col 7, lines 3-10: The scanning electron microscope 101 is made up of an electronic optical system, a stage mechanism system, a control system, an image processing system, and an operating system); and a memory that stores relation information between information regarding two or more characteristics and electrical characteristics of an element formed on a sample are associated with each other (figure 5 and Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics) and (Col 1, lines 55-63: The difference in surface potential is caused by a difference in electrical characteristics (resistance and capacitance) from sample to sample), the characteristics being extracted from at least two or more pieces of image data acquired from the charged particle beam apparatus under at least two image acquisition conditions (Col 6, lines 42-50: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) and (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2)), the information regarding two or more characteristics, and the at least two image acquisition conditions (Col 6, lines 1-10: The brightness and contrast of the SEM image are the brightness and contrast of a plurality of the SEM images acquired under a plurality of electron irradiation conditions.), wherein the processor receives information regarding two or more characteristics of a specific pattern that is included in a plurality of images acquired from the charged particle beam apparatus under at least two different image acquisition conditions (Col 6, lines 45-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner (Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations) and calculates one of the  electrical resistance and the capacitance by inputting another one of the electrical resistance and the capacitance, the information regarding two or more characteristics, and the at least two image acquisition conditions to the relational expression (Col 6, lines 1-10: Since the time quadrature of Equation (4) is the difference in capacitance in regions A and B, the thickness and the information of a laminar structure of a sample can be extracted by taking the following procedure: the difference in capacitance is calculated from a cumulative value of the contrast of a SEM image acquired with a plurality of electron irradiation times t; and Equation (3) is used. The brightness and contrast of the SEM image are the brightness and contrast of a plurality of the SEM images acquired under a plurality of electron irradiation conditions.). Tsuno does not disclose the relation information is a relational expression based on an electrical resistance, a capacitance. 
In another filed of endeavor of SEM inspection, Onishi teaches the relation information is a relational expression based on an electrical resistance, a capacitance (Fig 6 and [0016]  The arithmetic processor operates to color-code the wiring lines included in the inspection region of the design data, on a basis of a combination of the resistance component and the capacitance component.).
It would have been obvious to one of ordinary skill in the art to combine Tsuno’s disclosure with Onishi’s teaching to perform pattern matching between a known design data and an inspection image to correct the positional deviation between the known design data and the inspection image picked up by  SEM device. 
Regarding claim 5, Tsuno further discloses the processor that calculates the electrical resistance or the capacitance based on the following first arithmetic expression (figure 17 reference S43):

    PNG
    media_image1.png
    74
    275
    media_image1.png
    Greyscale

Delta S: difference between two characteristics (Col 6, lines 43-55: The means for analyzing the malformation of a fine pattern extracts a defective point in a fine pattern formed in the wafer from a difference in the brightness or contrast of an image)
C: capacitance (Col 4, Equation 2: C = Q/V)
R: electrical resistance (Col 6, lines 14-19: the electrical characteristics are the capacitance or resistance value of the sample) Note: there are many formulas online for finding resistance. It would have been obvious to use different formulas to find the same resistance. Such formulas include but are not limited to:  R = V/I,   R = Q/(C*I),… etc.
Q: charge accumulated by beam irradiation (Col 4, Equation 1)
Ti1: first beam blocking time of pulsed beam that is first image acquisition condition and Ti2: second beam blocking time of pulsed beam that is second image acquisition condition (Col 4, lines 40-50: and T is the time constant of time change in the electron emission rate due to electrification).
Regarding claim 6, Tsuno mentions the processor that calculates the capacitance C by acquiring the electrical resistance R based on the following second arithmetic expression and substituting the acquired electrical resistance R into the first arithmetic expression: 
[Expression 2] 
    PNG
    media_image2.png
    69
    81
    media_image2.png
    Greyscale
  (Col 4, equation 3)
Vs: surface voltage when charge is saturated (Col 4, lines 50-55:  “where V is the surface potential of the voltage”)
S: characteristic. (Col 4, lines 50-55: S is the irradiation area of the beam)
Regarding claim 7, Tsuno mentions the processor that calculates the electrical resistance R by acquiring the capacitance C based on the following third 66arithmetic expression and substituting the acquired capacitance C into the first arithmetic expression: 
[Expression 3]   
    PNG
    media_image3.png
    72
    140
    media_image3.png
    Greyscale

Tir: beam irradiation time (Col 4, lines 50-55: t is electron irradiation time)
S: characteristic (Col 4, lines 50-55: S is the irradiation area of the beam) 
Regarding claim 10, Tsuno further discloses the memory that stores relation information (Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics) between a change of a plurality of beam conditions having different blocking times and different irradiation times and a change of the characteristics (Figures 2(irradiation time), 15 (depth and width), 18 (brightness and contrast) and Col 6, lines 10-18: and time intervals between intermittent irradiations). 
Regarding claim 11, Tsuno discloses to receive relation information between information regarding two or more characteristics and electrical characteristics of an element formed on a sample (figure 5 and Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics), the characteristics being extracted from at least two pieces of image data acquired from the charged particle beam (Col 6, lines 43-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images) under  at least two image acquisition conditions (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2)) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner (Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations), the information regarding two or more characteristics, and the at least two image acquisition conditions (Col 6, lines 1-10: The brightness and contrast of the SEM image are the brightness and contrast of a plurality of the SEM images acquired under a plurality of electron irradiation conditions.), calculates one of the  electrical resistance and the capacitance by inputting another one of the electrical resistance and the capacitance, the information regarding two or more characteristics, and the at least two image acquisition conditions to the relational expression (Col 6, lines 1-10: Since the time quadrature of Equation (4) is the difference in capacitance in regions A and B, the thickness and the information of a laminar structure of a sample can be extracted by taking the following procedure: the difference in capacitance is calculated from a cumulative value of the contrast of a SEM image acquired with a plurality of electron irradiation times t; and Equation (3) is used. The brightness and contrast of the SEM image are the brightness and contrast of a plurality of the SEM images acquired under a plurality of electron irradiation conditions).
Tsuno does not disclose the relation information is a relational expression based on an electrical resistance, a capacitance. 
In another filed of endeavor of SEM inspection, Onishi teaches the relation information is a relational expression based on an electrical resistance, a capacitance (Fig 6 and [0016]  The arithmetic processor operates to color-code the wiring lines included in the inspection region of the design data, on a basis of a combination of the resistance component and the capacitance component.).
It would have been obvious to one of ordinary skill in the art to combine Tsuno’s disclosure with Onishi’s teaching to perform pattern matching between a known design data and an inspection image to correct the positional deviation between the known design data and the inspection image picked up by  SEM device. 
Regarding claim 14, Tsuno discloses a system for estimating electrical characteristics of an element formed on a sample from image data acquired from a charged particle beam apparatus (Col 5, lines 41-50: That is, a difference in capacitance can be estimated from the contrast of a SEM image acquired by controlling the electron irradiation time per unit area), the system comprising: a computer system (Col 7, lines 19-30: The operating system is made up of: an analysis and display unit 117 including a display portion for displaying the result of analysis by the detection signal processing unit 115 and the image formation unit 116; and a control parameter setting unit 118 for the control system including an operating interface); and an arithmetic module that is executed by the computer system (figure 5 and para. [0054] Using equation (2) the length of the cross-sectional directional is calculated (s7) and the result is displayed in the analysis), wherein the computer system includes a learning device (Fig. 13) that outputs the electrical characteristics of the element as a learning result (Fig. 14), the learning device executes learning in advance using teacher data (Fig 17) including at least one among information regarding two or more characteristics extracted from two or more pieces of image data acquired from the charged particle beam apparatus under at least two image acquisition conditions ((Col 6, lines 42-50: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) and (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2))) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner (Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations), information generated from the two or more characteristics ((Col 6, lines 38-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image)), at least two image acquisition conditions of the charged particle beam apparatus (figure 6: irradiation energy, irradiation current, irradiation time, time constant, capacitance), and the arithmetic module calculates one of the electrical resistance and the capacitance by inputting ((Col 6, lines 1-10: Since the time quadrature of Equation (4) is the difference in capacitance in regions A and B, the thickness and the information of a laminar structure of a sample can be extracted by taking the following procedure: the difference in capacitance is calculated from a cumulative value of the contrast of a SEM image acquired with a plurality of electron irradiation times t; and Equation (3) is used. The brightness and contrast of the SEM image are the brightness and contrast of a plurality of the SEM images acquired under a plurality of electron irradiation conditions.).), to the learning device, at least one among at least two pieces of image data acquired from the charged particle beam apparatus under at least two image acquisition conditions ((Col 6, lines 42-50: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) and (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2))), two or more characteristics extracted from the two or more pieces of image data, information generated from the two or more characteristics, at least two image acquisition conditions of the charged particle beam apparatus ((Col 6, lines 42-50: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) and (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2))), and another one of the electrical resistance and the capacitance ((Col 6, lines 1-10: Since the time quadrature of Equation (4) is the difference in capacitance in regions A and B, the thickness and the information of a laminar structure of a sample can be extracted by taking the following procedure: the difference in capacitance is calculated from a cumulative value of the contrast of a SEM image acquired with a plurality of electron irradiation times t; and Equation (3) is used. The brightness and contrast of the SEM image are the brightness and contrast of a plurality of the SEM images acquired under a plurality of electron irradiation conditions.).).
In a similar field of endeavor of SEM inspection, Onishi teaches an electrical resistance and capacitance (Fig 6 and [0016]  The arithmetic processor operates to color-code the wiring lines included in the inspection region of the design data, on a basis of a combination of the resistance component and the capacitance component.).
It would have been obvious to one of ordinary skill in the art to combine Tsuno’s disclosure with Onishi’s teaching to perform pattern matching between a known design data and an inspection image to correct the positional deviation between the known design data and the inspection image picked up by  SEM device. 
Claims 2, 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Pat 9659744), in view of Onishi (US Pub 20190080445 A1), and further in view of Zhang (US 20170191945 A1).
Regarding claims 2, 12, and 15, Tsuno discloses a calculation result (Col 4, lines 23-30: The capacitance C of the sample is as expressed by Equation (2)). Tsuno does not disclose a processor classifies a type of a defect of the element. 
In a similar field of endeavor of defect detection, Zhang teaches processor classifies a type of a defect of the element ([0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look for defects in a sample by looking for electrical defects such as but not limited to an electrical short as disclosed in Zhang’s disclosure in order to effectively classify the type of defects per substrate.
Regarding claim 4, Tsuno does not disclose type of the defect includes an electrical resistance defect and a capacitance defect. However, in a similar field of endeavor of defect detection, Zhang teaches type of the defect includes an electrical resistance defect and a capacitance defect ([0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look for defects in a sample by looking for electrical defects such as but not limited to an electrical short as disclosed in Zhang’s disclosure in order to effectively classify the type of defects per substrate.
Claims 3, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Pat 9659744), in view of Onishi (US Pub 20190080445 A1), in view of Zhang (US 20170191945 A1) and further in view of Trupke (US 20110025839 A1).
Regarding claims 3, 13 and 16, Tsuno, Onishi, and Zhang do not disclose the processor outputs a distribution of the defect or an average defect destiny in the sample based on the calculation result.
In a similar field of endeavor of wafer imaging, Trupke teaches the processor outputs a distribution of the defect or an average defect destiny in the sample based on the calculation result ([0124] The steps 1 are illustrated in FIG. 1A and include a first step 2 of capturing a photoluminescence image followed by processing 3 of the captured image, firstly to enhance the image to highlight those defects such as dislocations, that may be present in the sample, and secondly to obtain information about the distribution of those defects. This information may include an absolute or relative area average of the defect density or a metric that is correlated with the defect density or with the defect distribution or both.).
It would have been obvious to one of ordinary skill in the art to combine Tsuno, Onishi, and Zhang’s  disclosure with Trupke’s teaching in order to analyze luminescence images of wafers to obtain information about defects in the wafer material so that it can classify the wafer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Pat 9659744), in view of Onishi (US Pub 20190080445 A1), in view of Zhang (US 20170191945 A1) and further in view of Zhao (US 20110036981 A1).
Regarding claim 19, Tsuno, Onishi and Zhang do not disclose wherein the element is a switching element, and the type of the defect includes at least one of an open defect in which a switching element and a terminal are not connected to each other and a leakage defect in which a current leaks from a switching element.
In a similar filed of endeavor of charged particle beam inspection, Zhao teaches wherein the element is a switching element ([0009] As shown in FIG. 1A, PMOS transistor 100A comprises a gate plug 101A, a normal P+/N-well plug 102A, an open P+/N-well plug 103A, and a shorted P+/N-well plug 104A.), and the type of the defect includes at least one of an open defect ([0041] column 3 of the table (Electrical characteristic of possible defect: open, short, junction leakage)) in which a switching element and a terminal are not connected to each other ([0009] Another typical defect is open P+/N-well plug 103A, i.e. the plug does not contact to the buried device as expected.) and a leakage defect in which a current leaks from a switching element ([0041] column 3 of the table (Electrical characteristic of possible defect: open, short, junction leakage)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to observe types of defects such as an electrical short of Zhang’s disclosure, with a specific type of defect such as current that leaks mentioned in Zhao’s disclosure, in order to classify the defects of a wafer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Tsuno does not cover the new limitation  “the relation information is a relational expression based on an electrical resistance, a capacitance.” Onishi discusses solving for a resistance and capacitance correlated to each other in paragraph [0016]  The arithmetic processor operates to color-code the wiring lines included in the inspection region of the design data, on a basis of a combination of the resistance component and the capacitance component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666